                                                                                                 Case 2:20-cv-01341-GMN-EJY Document 14 Filed 08/24/20 Page 1 of 2



                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletree.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888
                                                                                               Attorneys for Defendant EAN Services, LLC
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          10
                                                                                                                             FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                               CURTIS COBBINS, an individual,                      Case No.: 2:20-cv-01341-GMN-EJY
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                      Plaintiff,
                                                                                          13                                                           STIPULATION AND ORDER FOR AN
                                                         Telephone: 702.369.6800




                                                                                                      vs.                                               EARLY NEUTRAL EVALUATION
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                      CONFERENCE PURSUANT TO LOCAL
                                                                                          15   EAN SERVICES, LLC, a Foreign Limited                             RULE 16-6(b)
                                                                                               Liability Company; DOES 1 through 10; ROE
                                                                                          16   ENTITIES 11 through 20, inclusive jointly and
                                                                                          17   severally,

                                                                                          18                          Defendants.

                                                                                          19
                                                                                          20          Defendant EAN Services, LLC (“Defendant”) and Plaintiff Curtis Cobbins (“Plaintiff”), by

                                                                                          21   and through their undersigned counsel, hereby stipulate that this matter be entered into the Court’s

                                                                                          22   Early Neutral Evaluation (“ENE”) program.

                                                                                          23          Pursuant to LR 16-6(a), “[a]ll employment-discrimination actions filed in this court must

                                                                                          24   undergo early neutral evaluation as defined by this rule.” An employment-discrimination action

                                                                                          25   includes, but is not limited to, lawsuits filed pursuant to Title I of the Americans with Disabilities

                                                                                          26   Act, as amended, 42 U.S.C. § 12101, et seq. Id. “If an action is not initially assigned to the Early

                                                                                          27   Neutral Program, an action must be assigned to the program upon the filing by any party of a

                                                                                          28   notice stating that action falls under one or more of the statutes listed in LR 16-6(a).” LR 16-6(b).



                                                                                                                                                -1-
                                                                                                 Case 2:20-cv-01341-GMN-EJY Document 14 Filed 08/24/20 Page 2 of 2



                                                                                           1          Given that Plaintiff’s Complaint alleges discrimination under the ADAAA, the parties

                                                                                           2   believe this matter would benefit from and should be set for an ENE pursuant to LR 16-6.

                                                                                           3   Therefore, the parties respectfully request that this Court grant their Stipulation and enter this case

                                                                                           4   into the Early Neutral Evaluation program.
                                                                                           5   DATED this 24th day of August, 2020.             DATED this 24th day of August, 2020.
                                                                                           6   RICHARD A. HARRIS LAW FIRM                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                                P.C.
                                                                                           7
                                                                                           8   /s/ Burke Huber                                  /s/ Amy L. Howard
                                                                                               Richard A. Harris                                Anthony L. Martin
                                                                                           9   Nevada Bar No. 505                               Nevada Bar No. 8177
                                                                                               Burke Huber                                      Amy L. Howard
                                                                                          10   Nevada Bar No. 10902                             Nevada Bar No. 13946
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   801 S. Fourth Street                             Wells Fargo Tower
                                                                                               Las Vegas, NV 89101                              Suite 1500
                                                                                          12   Attorneys for Plaintiff                          3800 Howard Hughes Parkway
                                                                                                                                                Las Vegas, NV 89169
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                    Attorneys for Defendant
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                                 ORDER

                                                                                          16          IT IS SO ORDERED. This action is referred to the Clerk of Court for assignment to the
                                                                                               Early Neutral Evaluation Program.
                                                                                          17
                                                                                                                                                      ____________________________________
                                                                                          18
                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                          19
                                                                                                                                                      Dated: August 24, 2020
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                -2-
